Citation Nr: 1104650	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 70 percent disabling from 
April 7, 2006 to May 4, 2008.
 
2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) from April 7, 2006 to May 4, 2008.

3.  Entitlement to an increased evaluation for PTSD, evaluated as 
70 percent disabling from May 5, 2008.
 
4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) from May 5, 2008.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
increased the Veteran's service-connected PTSD from 30 percent to 
50 percent, effective from April, 7, 2006, the date of a mental 
health assessment, which was provided within one year of the date 
of the Veteran's May 2006 claim for increase.  The Veteran 
disagreed with the 50 percent rating, asserting that a 70 percent 
rating was warranted for the service-connected PTSD.

During the course of the appeal, the RO issued a rating decision 
in November 2008 that further increased the PTSD rating to 70 
percent, effective from May 5, 2008.  In a September 2009 
correspondence, the Veteran's former representative, the Vietnam 
Veterans of America (VVA), took issue with the effective date 
assigned.  Specifically, VVA stated that the effective date for 
the 70 percent evaluation should be either April 2006 or 
September 2007.  

On appeal in October 2009, the Board increased the evaluation for 
PTSD to 70 percent from April 7, 2006 to May 5, 2008.  The Board 
denied an increased evaluation in excess of 70 percent for PTSD 
from May 5, 2008.  Since the Board awarded a 70 percent 
evaluation from April 7, 2006, there remains no issue of fact or 
law to consider the September 2009 earlier effective date (EED) 
claim.  

The Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  In an April 2010 Joint 
Motion for Remand (JMR), the parties requested that the Board's 
October 2009 decision be vacated and remanded "to the extent 
that it denied the appellant's claim for a rating in excess of 70 
percent for [PTSD] for the entire period on appeal."  The JMR 
noted that the issue of entitlement to a TDIU pursuant to Rice v. 
Shinseki, 22 Vet. Ap. 447 (2009) had not been properly addressed.  
Specifically, the JMR noted that the medical evidence of record 
included an April 2006 VA outpatient mental health assessment in 
which the clinical psychologist stated that he believed the 
Veteran was unemployable due to his PTSD symptoms.  The JMR 
requested that on remand the Board "address the issue of 
entitlement to TDIU when readjudicating the appellant's increased 
rating claim from 70 percent disabling."

Subsequently, in April 2010, the CAVC remanded "that part of the 
BVA's decision to the extent that it denied a rating in excess of 
70% for post-traumatic stress disorder from April 7, 2006, to May 
4, 2008."  The Order does not address the issue of a rating in 
excess of 70% from May 5, 2008, nor does it address the issue of 
TDIU with respect to either time period.  However, the Order 
specifically incorporates the JMR by reference.  The Veteran has 
clearly indicated his belief that his PTSD renders him 
unemployable.  Accordingly, the issues have been characterized as 
reflected on the cover page based on the procedural history and 
current caselaw.

In correspondence dated November 2010, the Veteran's 
current representative requested an effective date of 
January 22, 2006, which is the last date that the Veteran 
worked.  This issue has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for PTSD 
from May 5, 2008  and entitlement to a TDIU from May 5, 2008, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  From April 7, 2006 to May 4, 2008, the Veteran's service-
connected PTSD was manifested by a level of impairment that more 
nearly approximates that of occupational and social impairment 
with deficiencies in most areas such as judgment, thinking and 
mood, due to such symptoms as:  suicidal ideation, confusion; 
panic and anxiety attacks; frequent nightmares and flashbacks; 
avoidance; near-continuous panic or depression affecting the 
ability to function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); and the inability to establish and maintain 
effective work and social relationships.

2.  The Veteran's service-connected disabilities include PTSD 
rated as 30 percent disabling, effective June 24, 1991, 50 
percent disabling, effective April 7, 2006, and 70 percent 
disabling, effective May 5, 2008; right orchiectomy and 
epididymectomy with neuralgia, ilio-inguinal nerve, rated as 10 
percent effective November 24, 1983; and appendectomy scar, rated 
as noncompensable, effective November 24, 1983, for a combined 
rating of 10 percent, effective November 24, 1983; 40 percent, 
effective June 24, 1991; 60 percent, effective April 7, 2006; and 
70 percent, effective May 5, 2008.

3.  From April 7, 2006 to May 4, 2008, the medical evidence of 
record demonstrates that the Veteran was not unemployable due to 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD, from April 
7, 2006 to May 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2010).

2.  The criteria for a TDIU from April 7, 2006 to May 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the increased rating claim, the RO provided the 
Veteran pre-adjudication notice by letter dated June 2006.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate an increased rating claim and 
the relative duties of VA and the claimant to obtain evidence.

A September 2008 notice was sent after the initial adjudication, 
which provided the Veteran with the relevant rating criteria and 
notice of how VA assigns disability ratings and effective dates.  
The claim was subsequently readjudicated in a November 2008 
supplemental statement of the case, following the provision of 
notice.

The Veteran was not specifically advised of the criteria for 
TDIU, as this inferred claim is being addressed for the first 
time pursuant to the JMR.  The Veteran's representative's 
November 2010 statement is indicative of actual knowledge of the 
requirements for substantiating a TDIU claim.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his TDIU claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, afforded the Veteran an examination, obtained 
a medical opinion as to the severity of his disability, and 
afforded the Veteran the opportunity to give testimony before the 
Board; the Veteran did not take advantage of this opportunity.  
The May 2007 VA examination was adequate.  The examiner reviewed 
the history, established clinical findings, and presented reasons 
for his opinion.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Increased Rating Claim

The RO granted service connection for PTSD in June 1991 and 
assigned a 30 percent evaluation.

The Veteran filed an increased evaluation claim for his PTSD in 
May 2006.  The RO granted an increased evaluation of 50 percent, 
effective April 7, 2006.  In October 2009, the Board granted a 70 
percent evaluation from April 7, 2006 to May 4, 2008.  The 
Veteran is not happy with this evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which evaluates PTSD under the general criteria for a 
chronic adjustment disorder.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A score of 
31-40 is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co- workers)."  Id.

An April 7, 2006 VA outpatient mental health PTSD assessment 
noted that the Veteran continued to experience recurring 
distressing dreams during which he awoke sweating.  He 
experienced flashbacks that could be triggered by helicopter 
noises and the smell of diesel or jet fuel.  He reported intense 
anger, anxiety and sadness, sometimes to the point of crying.  
The Veteran described symptoms of panic attacks when his heart 
raced, palms sweated, and he breathed rapidly.  He reported 
avoidance of stimuli associated with the trauma and numbing of 
general responsiveness.  He had no friends, gave up hunting for 
many years, gave up social events, and continued to avoid crowds.  
The Veteran reported marked feelings of detachment and 
estrangement from others.  He reported a restricted range of 
affect, increased arousal, a sense of foreshortened future, 
insomnia, severe irritability, and outbursts of anger.  The 
Veteran also reported hypervigilant behavior, and noted that he 
had lost numerous jobs due to his myriad of PTSD symptoms.  The 
clinical psychologist believed the Veteran was unemployable due 
to the PTSD symptoms and provided a GAF score of 40.

An April 18, 2006 correspondence from Dr. JRC, a family 
practitioner, establishes that the Veteran had been a patient 
since October 1993.  He had been diagnosed with PTSD and suffered 
depression, anxiety, insomnia, and headaches.  The physician 
wrote:  "Most days, most of his symptoms were fairly well 
controlled on medications.  However there were times/episodes 
that his symptoms were debilitating."  He also wrote:  "Most 
day[s] he functions at a pretty good level, but there are periods 
his symptoms are overwhelming.  This has forced him to change 
jobs several times."  

The Veteran was examined by a VA psychologist in May 2007.  The 
examiner reviewed the claim file, administered selected scales of 
the Wechsler Adult Intelligence Scale II, and the MMPI-2.  A 
clinical interview was conducted, as well as a mental status 
examination.  The examiner noted the Veteran's report of no 
social activity and having no friends.  However, unlike the April 
2006 mental health assessment summarized above, the VA examiner 
in May 2007 indicated that the Veteran was able to engage in a 
normal range and variety of activities of daily living without 
interruption of his typical daily routine.  For example, the 
Veteran enjoyed horseback riding as a leisure activity and 
indicated that he may have missed work 10 to 12 days per year due 
to his PTSD symptoms.

With regard to employment, the Veteran reported that his last 
full-time employment was in June of 2006 when he was a warehouse 
supervisor.  He indicated that he was terminated from that job 
because he did not do his job in a timely manner.  He explained 
that he worked for a medical supply warehouse and did not know 
that the warehouse also supplied cadaverous body parts.  These 
parts spoiled because his work was not timely, and this was the 
reason he was fired.  The Veteran also indicated that he had a 
good marriage and a good relationship with his children.  
Additionally, the examiner noted that the Veteran's thought 
processes were logical, coherent and relevant, despite the fact 
that the Veteran continued to insist that he was upset about his 
previous examinations and his ongoing disability claim.  
Moreover, the Veteran was noted to be an attractive, articulate, 
verbal, and cooperative individual who exhibited good social 
skills.  He seemed intelligent and speech was well understood.  
He was well-oriented to time, place, person and situation; 
however, affect was flat and blunted.  The Veteran appeared 
depressed.  Reasoning was good, as was his fund of information.  
There was no psychomotor slowing or agitation.  Verbal 
comprehension was good.  His concentration was excellent, as 
measured by digits forward and backward.  He complained of poor 
short-term memory and his sensorium was cloudy.  The Veteran 
appeared to become disorganized during the course of the 
interview, but the notion of thought disorganization was 
incompatible with his high level of intelligence as well as 
concentration and immediate memory.  The examiner noted the 
Veteran's complaints of panic attacks, anxiety, depression, 
insomnia, appetite disturbance, crying spells, anhedonia and 
nightmares, as well as his obsession with checking the locks of 
his home.  The Veteran also reported anger control problems.  The 
examiner indicated that the Veteran appeared to be anxious and 
frantic and apparently preoccupied, although his concentration 
and immediate memory score showed that his actual intellectual 
functioning was excellent.  The examiner opined that the Veteran 
was not unemployable due to his overall mental condition; 
however, he did opine that the Veteran's PTSD was worse than the 
current rating reflected.  The examiner noted that the Veteran 
persistently re-experienced his trauma from Vietnam, which was 
compounded by the fact that he now had a Vietnamese daughter-in-
law and grandchildren.  Nightmare frequency was 2 to 3 times per 
week.  Thoughts of Vietnam were constant, and the Veteran had 
persistent avoidance symptoms, including diminished social 
interest as well as a foreshortening of his future.  The 
Diagnosis included PTSD with a GAF of 50, as well as a mood 
disorder.  The examiner concluded that the Veteran also had a 
borderline personality disorder, which was indicative of an 
unstable personality.  The examiner further indicated that these 
types of people tended to become extremely agitated and depressed 
and could be prone to suicidal ideation.  The Veteran in this 
case was highly intelligent, and could have been having some 
intense anxiety which could have led to him becoming highly 
disorganized.

A December 2006 VA mental health telephone contact shows that the 
Veteran continued to have trouble finding employment.  He 
reported that his PTSD symptoms were increasing as news of events 
in Iraq and "other stressors" accelerated.

Outpatient VA mental health records from September 2007 show that 
the Veteran began to seek additional treatment for his PTSD 
because of worsening symptoms.  He presented as anxious, 
agitated, and mildly tearful.  He complained of daily flashbacks 
and almost-daily nightmares.  He startled easily and felt 
detached from life.  He stayed home much of the time and had few 
friends.  He reported increased crying for no reason, anhedonia, 
decreased energy/interest in hunting and fishing.  He had put a 
gun to his head, but it is unclear when this happened.  The 
Veteran reported that he had struggled with jobs in warehouses 
and had even become a supervisor, but had had difficulty keeping 
jobs.  His decreased motivation and apathy had prevented him from 
being promoted.  He was told that his most recent boss had been 
afraid of him.  The clinician provided a GAF of 55.  Medications 
were prescribed.

Outpatient VA mental health records from October 2007 show that 
the Veteran's wife reported that he was calmer, "less mad," and 
sleeping better.  She was most worried about his mood swings.  He 
had flashbacks once a week and daily nightmares, but the 
nightmares were less violent.  His insight and judgment were 
intact.  Mood was somewhat depressed.  The clinician noted that 
there had been some improvement.

An October 2007 progress note from the Veteran's Center shows 
that the Veteran reported that his employment had not always been 
stable.  He would be on a job for 2-3 years and then "do 
something wrong."  He related that his last boss and others were 
afraid of him.  The Veteran reported anxiety, insomnia, 
nightmares, and anger.

Outpatient VA mental health records from December 2007 shows that 
the Veteran presented with a new symptom of panic disorder.  He 
had recently been waking in the middle of the night short of 
breath, heart pounding, and sweating all over.  

A February 2008 outpatient mental health note reveals that the 
Veteran had filed for bankruptcy and was under significant 
financial stress.  He was still unemployed.  He appeared 
depressed and anxious.  He was doing well with his anger and had 
not argued with his daughter-in-law.  The Veteran was not 
psychotic, suicidal, or homicidal.  Medications were adjusted.

Outpatient VA mental health records from May 2008 show that the 
Veteran continued to be severely disabled by PTSD.

At first glance, the April 2006 mental health assessment and the 
May 2007 VA examination report appear to describe very different 
mental states.  The April 2006 assessment indicates a more severe 
overall disability picture than the May 2007 examination report, 
while the other VA outpatient mental health records appear to 
paint an overall disability picture somewhere in between.

For example, the April 2006 assessment indicates that the Veteran 
is unable to have loving feelings, and there is no mention of 
whether the Veteran engages in any activities outside the home.  
In contrast, the May 2007 examination report indicated that the 
Veteran was employable, did not miss much time from work due to 
his PTSD symptoms, and was able to maintain a relationship with 
his wife and engage in activities such as horseback riding.

The other VA outpatient records noted that the Veteran's PTSD 
symptoms ranged from moderate to severe, and revealed that he was 
trying medications to control his symptoms.

In sum, although the Veteran has had periods when his PTSD 
symptoms were worse than at other times during the appeal period, 
the symptomatology has remained fairly consistent between April 
2006 and May 2008.  Since that time, all of the medical records 
show heightened anxiety, hypervigilance, chronic suicidal 
ideation, panic attacks, flashbacks, avoidance, intense 
nightmares, sleep disturbance, and definite impairment in social 
and occupational functioning.  Overall, the symptoms since the 
April 2006 assessment more nearly approximate the criteria for 
the assignment of a 70 percent rating.

Despite being consistently well-groomed, oriented in all spheres, 
and displaying good hygiene on examination, the Veteran's 
emotional instability is severe, as reflected in the level of 
depression, isolation, anxiety, irritability, frequency of 
nightmares, and lack of interest in almost everything.  The 
Veteran's prominent symptoms include severe anxiety, depression, 
impaired impulse control, chronic (near-continuous) panic, 
paranoia, reclusiveness, anger, and insomnia with nightmares.

As noted in various medical records and lay statements in the 
claim file, the Veteran remained unemployed throughout this time 
period, although he apparently was looking for work.  December 
2006 VA mental health telephone contact shows that the Veteran 
"continued to have trouble finding employment."  

Although mindful of the effect on the Veteran's employment, the 
objective findings on examination do not support the assignment 
of a 100 percent rating.  For example, the Veteran has 
consistently been able to act appropriately at all examinations, 
engage in activities of daily living and remain well-groomed.  
The Veteran has always been able to provide meaningful and 
coherent statements to examiners and to the RO regarding his 
disabilities.  Although he prefers to remain isolated, and shows 
ongoing severe anger and anxiety, he nevertheless is able to 
leave the home, communicate with physicians, and the like.  He 
has remained married to his wife for over 33 years, and has a 
good relationship with his children.  Moreover, the evidence of 
record has never shown gross impairment in thought processes, 
persistent delusions or hallucinations, an inability to perform 
activities of daily living, or disorientation.  The examiner in 
May 2007 specifically indicated that the testing performed in 
conjunction with the examination indicated that the Veteran had 
an extremely high level of intelligence.  Furthermore, there does 
not appear to be a period since the effective date of service 
connection during which the Veteran sought in-patient treatment 
for his PTSD.  Although the April 2006 clinical psychologist 
opined that the Veteran was unemployable due to PTSD, there is no 
indication that this treatment provider reviewed the Veteran's 
claim file or had access to any other records or testing results 
as a basis for making that determination.  In contrast, the VA 
examiner in May 2007 reviewed the Veteran's claim file, had 
access to the other VA medical records, and performed 
intelligence and personality testing, as well as a mental status 
examination and clinical interview.  This examiner's finding of 
employability is therefore more probative because it is based on 
a more complete disability picture.

That notwithstanding, the overall level of severity of the 
Veteran's PTSD has more nearly approximated the criteria for the 
assignment of a 70 percent rating since the April 2006 mental 
health assessment, exhibiting occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as: suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

The GAF scores of 50 and 55 indicate serious symptoms including 
suicidal ideation and severe obsessional rituals or any serious 
impairment in social or occupational functioning including 
inability to keep a job.  These scores also support the criteria 
for a 70 percent rating for PTSD.

The April 2006 GAF score of 40 indicates more severe symptoms 
including some impairment in reality testing or communication 
meaning that speech is at times illogical, obscure, or 
irrelevant, or major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood; for example, 
depressed man avoids friends, neglects family, and is unable to 
work.  While the Veteran exhibited some of the criteria for a 100 
percent rating during this time period, as manifested by this GAF 
score, the medical evidence more closely approximates the 
criteria for a 70 percent rating, as discussed above.  While the 
Veteran has serious symptoms and significant impairment as a 
result of his PTSD, the medical evidence does not show that he is 
totally impaired as a result of his PTSD.  Specifically, there is 
no evidence of persistent delusions or hallucinations or grossly 
inappropriate behavior.  While he had suicidal ideation, he was 
not shown to be in persistent danger of hurting himself or 
others.  There is no evidence that the Veteran's PTSD impaired 
his ability to perform activities of daily living or caused him 
to neglect his personal hygiene.  The Veteran was not disoriented 
to time or place.  Finally, the Veteran had no trouble recalling 
names of close relatives, occupation or his own name.

The overall totality of the evidence of record does not establish 
that the service-connected disability was 100 percent disabling 
during this time period.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is  inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various mental health 
professionals are the symptoms included in the criteria found in 
the rating schedule for mental disabilities.  And as discussed 
above, when the Veteran's symptoms and the effects of his PTSD 
disability are compared to the criteria in the ratings schedule, 
the 70 percent rating from April 7, 2006 to May 4, 2008 
accurately reflect the level of severity of his disability.  The 
Veteran has not required hospitalization due to this service-
connected disability.  Marked interference of employment during 
this time period has not been shown, as the Veteran has not 
worked since January 2006.  The schedular criteria are not 
inadequate for rating this Veteran's PTSD disability.  Therefore, 
the Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim for an 
increased evaluation; there is no doubt to be resolved; and an 
increased evaluation for this time period is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  TDIU

The Veteran contends that he was unemployable due to his service-
connected PTSD from April 7, 2006 to May 4, 2008.  He stated in 
correspondence received in May 2008 that since returning from 
Vietnam he had been unable to keep a job for more than a few 
years.  He further stated that he could not concentrate at work 
due to intrusive thoughts.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.341(a), 4.19.

The Veteran meets the schedular requirements for TDIU as his PTSD 
rating is 70 percent.

The determinative issue, therefore, is whether the Veteran is 
shown to be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
without regard to advancing age.

The Veteran does not contend, nor does the evidence show any 
occupational impairment due to his service-connected ilio-
inguinal nerve disability or his service-connected appendectomy 
scar.

The record shows conflicting evidence on whether the Veteran's 
PTSD prevented him from working during this time period.  The 
April 7, 2006 mental health treatment record shows that the 
psychologist believed the Veteran was unemployable and had a GAF 
score of 40.  However, the GAF score is not consistent with the 
manifestations discussed, and the finding of unemployability is 
not explained.  

Moreover, the April 18, 2006 letter from the Veteran's family 
practitioner stated that the Veteran functioned "at a pretty 
good level" most days, but that there were periods of time when 
his symptoms were overwhelming and that this had forced him to 
change jobs several times.  
The May 2007 VA examiner, also a psychologist, concluded that, 
while the Veteran's PTSD was worse than the 50 percent evaluation 
assigned at that time, he was not unemployable due to his overall 
mental condition.  This conclusion is supported by the extensive 
testing done, the manifestations discussed in the report, and a 
cogent rationale for the conclusion.  Consequently, the Board 
finds the later report more probative than the 2006 report.

 September 2007 VA treatment record notes that the Veteran 
reported trouble keeping jobs and that his bosses were afraid of 
him, presumably because of his temper.  However, he explained in 
October 2007 that the reason for his unstable employment history 
was because he would "do something wrong" at work.  Thus, the 
medical evidence shows that while the Veteran's PTSD affected his 
occupational abilities to some extent during this time period, it 
did not prevent the Veteran from working.

For this and the reasons stated above, the Board finds that the 
Veteran's service-connected disabilities did not, in and of 
themselves, render the Veteran unemployable from April 7, 2006 to 
May 4, 2008.

The Veteran genuinely believes that he was unemployable due to 
his service-connected PTSD.  His factual recitation as to his 
symptoms with respect to this disability is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as whether his service-connected disabilities 
alone are preventing him from being employable.  And, even if his 
opinion was entitled to be accorded some probative value, it is 
far outweighed by the April 2006 report from the Veteran's 
treating physician since 1993 which did not state he was 
unemployable, and the May 2007 opinion provided by the VA 
psychologist who determined that the service-connected PTSD did 
not prevent the Veteran from working.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for 
entitlement to a TDIU; there is no doubt to be resolved; and a 
TDIU for this time period is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an increased evaluation for service-connected PTSD 
from April 7, 2006 to May 4, 2008 is denied.

Entitlement to a TDIU from April 7, 2006 to May 4, 2008 is 
denied.


REMAND

The RO granted an increased evaluation of 70 percent, effective 
May 5, 2008.  In October 2009, the Board continued the 70 percent 
evaluation from May 5, 2008.  The Veteran is not happy with this 
evaluation.  In addition, the Veteran contends that he has been 
unemployable due to his service-connected PTSD since May 5, 2008.  
He stated in correspondence received in May 2008 that, after 
returning from Vietnam, he was unable to keep a job for more than 
a few years.  He further stated that he could not concentrate at 
work due to intrusive thoughts.  

A July 2008 outpatient VA mental health records show that the 
Veteran called to report continued ongoing difficulty with 
nightmares, anxiety attacks, depression, intermittent chronic 
suicidal ideations, and increased worries about his house being 
broken into and his wife murdered.  He avoided war movies.  He 
denied any current suicidal ideation plan and stated that he was 
hopeful about the future.  Medication doses were increased.

A September 2008 letter from Dr. CV, a VA psychiatrist, contains 
the following statement:  "[The Veteran] is severely disabled by 
Post Traumatic Stress Disorder related to being a combat soldier 
in Vietnam, and is unable to keep a job.  He is unemployable and 
in need of a disability income."

An August 2010 letter from Dr. MS, a VA psychiatrist, contains 
the following statement:  "[The Veteran] suffers from chronic 
disabling mental illness and is considered to be disabled and is 
unlikely to experience any significant changes in his condition 
and his symptoms could be exacerbated by stress and specific 
triggers.  He is unemployable and in need of a disability 
income."

The Veteran's representative's November 2010 statement notes that 
Dr. CV and Dr. MS are the Veteran's treating psychiatrists.  The 
most recent (and the only) VA treatment record in the claim file 
for this time period is dated July 2008.  Updated VA treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated treatment records from the 
VAMC in Dallas, Texas, as well as all 
associated clinics or other VA facilities 
identified in the record, from August 2008 
to the present.

2.	Formally adjudicate the claim for TDIU. 
See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

3.	Readjudicate the Veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


